DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (U.S. PGPub # 2018/0238711) in view of Ando et al (U.S. PGPub # 2018/0299298).
Regarding Independent Claim 1, Zimmer teaches:
An assembly for determining an influence of an external disturbing magnetic stray field in a magnetic sensor detecting a rotational angle of a rotary member, comprising: 
a permanent magnet generating a magnetic field (Fig. 1 Element Magnet and paragraphs 0025-0027.), the permanent magnet arranged on the rotary member with a magnetic south pole and a magnetic north pole of the permanent magnet generating the magnetic field perpendicular to an axis of rotation about which the rotary member rotates (Fig. 1 Element Magnet and paragraphs 0025-0027.); 
a first channel having a first magnetic sensing element centered on the axis of rotation, the first channel providing a first angular data (Fig. 1 Element 1st Sensing Element and paragraphs 0025-0027.); 
a second channel having a second magnetic sensing element centered on the axis of rotation, the second channel providing a second angular data (Fig. 1 Element 2nd Sensing Element and paragraphs 0025-0027.), the second magnetic sensing element is spaced in a direction of the axis of rotation by a predetermined distance from the first magnetic sensing nd Sensing Element and paragraphs 0025-0027. See Fig. 1 distance d’.), each of the first magnetic sensing element and the second magnetic sensing element have three voltage dividers (Fig. 4 Element nodes between resistors connected in series and paragraphs 0046-0050.); and 
a processor (Paragraph 0005. Fig. 2 Element 230 Controller and paragraphs 0037-0038.) configured to: 
compute a first field strength based on the first angular data received by the first channel and a value of the electric current passed through the induction channel (Paragraphs 0036-0041 wherein one or more sensors are disclosed as providing a measure of the strength of the field that the controller uses to determine field strength and rotation angle.); 
compute a second field strength based on the second angular data received by the second channel and the value of the electric current passed through the induction channel (Paragraphs 0036-0041 wherein one or more sensors are disclosed as providing a measure of the strength of the field that the controller uses to determine field strength and rotation angle.); and 
compute a magnetic stray field component orthogonal to the magnetic field by comparing the first field strength with the second field strength (Fig. 6 Element 630 and paragraphs 0064-0065.).

    PNG
    media_image1.png
    311
    414
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    303
    306
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    392
    media_image3.png
    Greyscale

Zimmer does not explicitly teach:
an induction channel having an electromagnetic coil wound around the axis of rotation, the induction channel passing an electric current.
Ando teaches:
an induction channel having an electromagnetic coil wound around the axis of rotation, the induction channel passing an electric 

    PNG
    media_image4.png
    356
    292
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    435
    267
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ando to the teachings of Zimmer such that an induction channel would have an electromagnetic coil wound around the axis of rotation, the induction channel passing an electric current because these coils can both provide a sense of magnetic field strength and a current that can power to a circuit. 
Regarding Claim 2, Zimmer & Ando teach all elements of claim 1, upon which this claim depends.
Zimmer teaches each of the voltage dividers has a pair of resistors formed by magnetoresistive layers arranged in a sensor plane with opposing resistance changes in the magnetic field (Fig. 4 Elements 410-1 - 410-4 and paragraph 0048.).

    PNG
    media_image6.png
    355
    425
    media_image6.png
    Greyscale

Regarding Claim 3, Zimmer & Ando teach all elements of claim 2, upon which this claim depends.
Zimmer teaches each of the voltage dividers has a first conducting path forming a first resistor of the pair of resistors and a second conducting path arranged perpendicular to the first conducting path and forming a second resistor of the pair of resistors (Fig. 4 Elements 410-1 - 410-4 and paragraph 0048.).
Regarding Claim 17,
Zimmer teaches the magnetic south pole and the magnetic north pole are located on a side of the magnet facing the magnetic sensor and on both sides of the axis of rotation (Fig. 1 Element Magnet and paragraphs 0025-0027.).
Regarding Independent Claim 18,
A method for sensing a strength of an external disturbing magnetic stray field in a magnetic sensor detecting a rotational angle of a rotary member, comprising: 
providing an assembly including: 
a permanent magnet generating a magnetic field (Fig. 1 Element Magnet and paragraphs 0025-0027.), the permanent magnet arranged on the rotary member with a magnetic south pole and a magnetic north pole of the permanent magnet generating the magnetic field perpendicular to an axis of rotation about which the rotary member rotates (Fig. 1 Element Magnet and paragraphs 0025-0027.); 
a first channel having a first magnetic sensing element centered on the axis of rotation, the first channel providing a first angular data (Fig. 1 Element 1st Sensing Element and paragraphs 0025-0027.); 
a second channel having a second magnetic sensing element centered on the axis of rotation (Fig. 1 Element 2nd Sensing Element and paragraphs 0025-0027. See Fig. 1 distance d’.), the second channel providing a second angular data, the second magnetic sensing element is spaced in a direction of the axis of rotation by a predetermined distance from the first magnetic sensing element (Fig. 1 Element 2nd Sensing Element and paragraphs 0025-0027. See Fig. 1 distance d’.), each of the first magnetic 
a processor; 
computing, with the processor, a first field strength based on the first angular data received by the first channel and a value of the electric current passed through the induction channel (Paragraphs 0036-0041 wherein one or more sensors are disclosed as providing a measure of the strength of the field that the controller uses to determine field strength and rotation angle.); 
computing, with the processor, a second field strength based on the second angular data received by the second channel and the value of the electric current passed through the induction channel (Paragraphs 0036-0041 wherein one or more sensors are disclosed as providing a measure of the strength of the field that the controller uses to determine field strength and rotation angle.); and 
computing, with the processor, a magnetic stray field component by comparing the first field strength with the second field strength (Fig. 6 Element 630 and paragraphs 0064-0065.).
Zimmer does not explicitly teach:
an induction channel having an electromagnetic coil wound around the axis of rotation, the induction channel passing an electric current;
Ando teaches:
an induction channel having an electromagnetic coil wound around the axis of rotation, the induction channel passing an electric current (Paragraphs 0022-0023. See Fig. 2-3 Elements 0054 & 0055.);
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ando to the teachings of Zimmer such that an induction channel would have an electromagnetic coil wound around the axis of rotation, the induction channel passing an electric current because these coils can both provide a sense of magnetic field strength and a current that can power to a circuit. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (U.S. PGPub # 2018/0238711) in view of Ando et al (U.S. PGPub # 2018/0299298) & Ryan (U.S. PGPub # 2018/0184837).
Regarding Claim 4, Zimmer & Ando teach all elements of claim 2, upon which this claim depends.
Zimmer & Ando do not explicitly teach a plurality of windings of the electromagnetic coil form triangle shapes.
Ryan teaches a plurality of windings of the electromagnetic coil form triangle shapes (See claim 18.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ryan to the teachings of Zimmer and Ando such that a plurality of windings of the electromagnetic coil form triangle shapes because the .

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (U.S. PGPub # 2018/0238711) in view of Ando et al (U.S. PGPub # 2018/0299298) & Micheau-Cunningham et al (U.S. PGPub # 2014/0312891).
Regarding Claim 5, Zimmer & Ando teach all elements of claim 1, upon which this claim depends.
Zimmer & Ando do not explicitly teach a first electromagnetic coil and the first sensing element are fabricated as an integrated circuit forming a first die.
Micheau-Cunningham teaches a first electromagnetic coil and the first sensing element are fabricated as an integrated circuit forming a first die (Paragraph 0010.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Micheau-Cunningham to the teachings of Zimmer and Ando such that a first electromagnetic coil and the first sensing element are fabricated as an integrated circuit forming a first die because the printed circuit boards are ubiquitously used in the construction of circuits and electronic devices because they are well-known, reliable and cheap.
Regarding Claim 6, Zimmer, Ando, & Micheau-Cunningham teach all elements of claim 5, upon which this claim depends.
Zimmer & Ando do not explicitly teach 
Micheau-Cunningham teaches a second electromagnetic coil and the second sensing element are fabricated as an integrated circuit forming a second die (Paragraph 0010.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Micheau-Cunningham to the teachings of Zimmer and Ando such that a second electromagnetic coil and the second sensing element are fabricated as an integrated circuit forming a second die because this is a duplication of parts wherein there is a second assembly like that of claim 5 that would work in the same or similar manner with minimal effort. Further, this would be done with the systems of Zimmer and Ando because the printed circuit boards are ubiquitously used in the construction of circuits and electronic devices because they are well-known, reliable and cheap. See MPEP Section 2144.04.
Regarding Claim 7, Zimmer, Ando, & Micheau-Cunningham teach all elements of claim 5, upon which this claim depends.
Zimmer, Ando, & Micheau-Cunningham do not explicitly teach the first die is positioned atop the second die to form an integrated circuit package.
Micheau-Cunningham teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Micheau-Cunningham to the teachings of Zimmer and Ando such that the first die is positioned atop the second die to form an integrated circuit package because this allows for a compact construction that could be used in confined spaces. See MPEP Section 2144.04.
Regarding Claim 8, Zimmer, Ando, & Micheau-Cunningham teach all elements of claim 5, upon which this claim depends.
Zimmer, Ando, & Micheau-Cunningham do not explicitly teach a top contacting surface of the integrated circuit package faces the permanent magnet.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a top contacting surface of the integrated circuit package faces the permanent magnet because this is a design choice and a routine form of system optimization See MPEP Section 2144.04.
Regarding Claim 9, Zimmer, Ando, & Micheau-Cunningham teach all elements of claim 5, upon which this claim depends.
Zimmer & Ando do not explicitly teach a bottom contacting surface of the integrated circuit package faces a circuit board.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a bottom contacting surface of the integrated circuit package faces a circuit board because this is a design choice and a routine form of system optimization See MPEP Section 2144.04.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (U.S. PGPub # 2018/0238711) in view of Ando et al (U.S. PGPub # 2018/0299298) & Shin et al (U.S. PGPub # 2015/0192646).
Regarding Claim 14, Zimmer & Ando teach all elements of claim 1, upon which this claim depends.
Zimmer teaches the permanent magnet has a short side and a long side longer than the short side (Paragraph 0032 wherein a rectangular magnet would meet the metes and bounds of the claim language.).
Zimmer & Ando do not explicitly teach the long side is 2 to 20 times longer than the short side.
Shin teaches the long side is 2 to 20 times longer than the short side (Paragraph 0042.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Sin to the teachings of Zimmer and Ando such that the long side is 2 to 20 times longer than the short side because the shapes of the magnets allow one to better control the direction and intensity of the magnetic field for the sensors and the device.
Regarding Claim 15, Zimmer, Ando, & Shin teach all elements of claim 14, upon which this claim depends.
Zimmer, Ando, & Shin do not explicitly teach the magnetic south pole and the magnetic north pole are disposed at opposite ends of the short side.
But, it would have been obvious to one of ordinary skill in the at before the effective time of filing to have the magnetic south pole and the magnetic north pole are .

Allowable Subject Matter
Claims 10-13, 16, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 10,
The assembly of claim 7, wherein a first contact arrangement of the first magnetic sensing element in the integrated circuit package is connected to a lead frame by a first technique.
Regarding Claim 11,
The assembly of claim 10, wherein a second contact arrangement of the second magnetic sensing element in the integrated circuit package is contacted by a second technique different from the first technique.
Regarding Claim 12,
The assembly of claim 11, wherein the first technique is wire bonding and the second technique is connecting by flip chip.
Regarding Claim 13,
The assembly of claim 11, wherein the integrated circuit package, the lead frame, and the processor are covered by a housing.
Regarding Claim 16,
The assembly of claim 1, wherein the permanent magnet has a recess at a surface facing the first magnetic sensing element.
Regarding Claim 19,
The method of claim 18, wherein the first field strength is computed by passing two different values of the electric current through the induction channel and receiving two first angular data for the two different values of the electric current, and the second field strength is computed by passing two different values of the electric current through the induction channel and receiving two second angular data for the two different values of the electric current.
Regarding Claim 20,
The method of claim 18, wherein, based on the first angular data, the second angular data, the first field strength, and the second field strength, an undisturbed angular value is calculated, the undisturbed angular value is equal to a magnetic field angle that is not disturbed by external disturbing fields.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.